DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 5/18/2021. Claims 1, 3, 4, 6-9, 11 and 12 have been amended. No claims have been cancelled. No claims have been added. Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature in addition to considering the Applicant’s Remarks filed 5/18/2021, specifically the Pages 8-9 of the Remarks as it relates to the claimed request not being sent via the non-cellular wireless local area network since the UE must first have connected to the cellular network, in addition to the claimed limitations of “generating  a list of any observed non-cellular wireless local area networks and observed cellular networks; sending the list to the voice service access controller via the non-cellular wireless location area network interface; receiving an identity of one of the listed non-cellular wireless local area networks and the observed cellular networks from the voice service access controller, the identified network representing an candidate network for accessing the voice service; and enabling the respective cellular network base station or the non-cellular wireless network interface associated with the identified network to access the voice service.”  While there are references which do teach requests .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467